COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Elite ER PLLC and Ronald A. Charles v. Page Southerland Page LLP

Appellate case number:    01-13-01073-CV

Trial court case number: 1033425

Trial court:              County Court at Law No. 2 of Harris County

       On March 25, 2014, this Court abated this appeal because appellant petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern District of Texas,
Houston Division, under case number 14–30906–H5–7. See TEX. R. APP. P. 8.2. Through the
Public Access to Court Electronic Records (PACER) system, this Court has learned that the
bankruptcy case closed on May 23, 2016.
       Unless any party to the appeal files a motion demonstrating good cause to retain this
appeal by October 17, 2016, this appeal will be reinstated and dismissed for want of prosecution.
       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown_
                    Acting individually

Date: September 27, 2016